Citation Nr: 1538128	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability of the upper left extremity.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. On March 13, 2014, the Board issued a decision on the claim of entitlement to service connection for a disability of the upper left extremity.

2. On March 11, 2014, VA received additional evidence in support of the Veteran's claim for entitlement to service connection for a disability of the upper left extremity; however, the Board did not have the opportunity to review the evidence prior to the issuance of the March 13, 2014, decision.

3. The evidence is at least in relative equipoise as to whether left pronator syndrome is causally related to active duty.

4. The probative, competent evidence does not demonstrate that bilateral hearing loss is causally or etiologically related to active duty.

5. The probative, competent evidence does not establish that the Veteran experienced symptoms of bilateral hearing loss since separation from active duty or that bilateral hearing loss manifested within one year of separation from active duty.




CONCLUSIONS OF LAW

1. The March 13, 2014 Board decision on the claim of entitlement to service connection for a disability of the upper left extremity is vacated.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2. The criteria for service connection for left pronator syndrome have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2015).

3. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for left pronator syndrome.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.  

Concerning the service connection claim for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2008 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence.  In March 2014 and December 2014, the Board remanded the claim to obtain an opinion concerning the etiology of the Veteran's bilateral hearing loss.  The Veteran underwent VA examination in September 2014, and the VA examiner provided a supplemental opinion in March 2015.  The VA examiner reviewed the record, to include the past audiology examination results, and provided an opinion with adequate rationale, citing to pertinent service treatment records and outside medical literature.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the VA Appeals Management Center substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for his bilateral hearing loss.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Vacate

The Board may vacate an appellate decision at any time upon the request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

On March 13, 2014, the Board issued a decision as to the issue of entitlement to service connection for a disability of the upper left extremity.  On March 11, 2014, unbeknownst to the Board and prior to the issuance of the March 13, 2014, decision, VA received additional evidence, to include a February 2014 treatment record from Dr. E. Gonzalez-Hernandez.  Unfortunately, this evidence was not brought to the attention of the Board until after the issuance of the March 13, 2014, Board decision.  Based on the receipt of this additional evidence, the Board finds that vacatur of the March 13, 2014, decision with respect to the issue of entitlement to service connection for a disability of the upper left extremity is warranted.

Disability of the Upper Left Extremity

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has a disability of the upper left extremity as the result of a dog bite that he incurred during active duty.  He contends that he experienced symptoms of numbness and tingling immediately after the incident and has continuously experienced the same symptoms since separation from service.

With respect to a current disability, the February 2014 treatment record from Dr. Gonzalez-Hernandez reflects a diagnosis of pronator syndrome, which is a compression of the median nerve in the proximal forearm.  Similarly, the May 2009 VA examiner diagnosed possible median nerve compression.  Therefore, the Board finds the record establishes a current disability for purposes of service connection.  With respect to an in-service injury, a September 1971 service treatment record shows a dog bit the Veteran in an unprovoked attack.  The impression was laceration to the left forearm.  As such, the Board finds the evidence demonstrates an in-service injury for service connection purposes.  

With evidence of a current disability and an in-service injury, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  In this case, there are conflicting medical opinions.  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In June 2009, the VA examiner opined that the only plausible causative mechanism to explain the Veteran's current symptoms was if his median nerve was injured at the time of the dog bite.  However, the VA examiner found the service record did not cite any nerve defect in the post-injury examination period.  Furthermore, the VA examiner found it significant that the onset of symptoms was at least 30 years after the dog bite, making a nexus unlikely.  Finally, a recent cervical radiograph reflected degenerative joint disease of the Veteran's cervical spine and could explain some of his symptoms.  Here, the Board affords the VA examiner's opinion some probative value.  The VA examiner reviewed the Veteran's service treatment records and performed a physical evaluation.  However, the VA examiner did not address the Veteran's reports of residual numbness around the bite site during active duty, and the Veteran testified that he did not seek treatment for those symptoms as he was due to leave the service two months later and thought the symptoms would go away.

In support of the claim, Dr. Gonzalez-Hernandez opined that the Veteran's current symptoms of pronator syndrome came from the in-service dog bite.  Dr. Gonzalez-Hernandez found it significant that the Veteran was symptom-free prior to the incident and that following the injury, he experienced those symptoms.  As such, Dr. Gonzalez-Hernandez based the opinion on the fact that the timing corresponded.  Upon review, the Board affords the opinion some probative value as the private physician performed a physical examination and considered the Veteran's report of his history of symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether left pronator syndrome is etiologically related to active duty.  As such, service connection for left pronator syndrome is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss as the result of exposure to acoustic trauma during active duty.  Specifically, he reports that he patrolled around planes while stationed stateside and around the perimeter of his base in Vietnam.  In addition, he was exposed without hearing protection to constant firing of heavy artillery and loud noises from planes, grenades, mortars, Howitzers, and explosions.  He also personally fired 45s, M16s, AR15s, 50 and 60 caliber guns, and shotguns.  The Veteran reports that following service, he worked in construction and plumbing but used hearing protection around any demolition and drilling.  Additionally, he was exposed to loud sounds at the shooting range as well as while hunting but wore  both ear plugs and ear muffs during those activities.  

The record reflects diagnoses of bilateral sensorineural hearing loss during the pendency of the appeal, and as such, the Board finds the evidence demonstrates a current disability for purposes of service connection.  

With respect to an in-service event or injury, the service treatment records are negative for any complaints of, treatment for, or diagnosis of bilateral hearing loss.  However, the Board finds the Veteran's descriptions of his in-service noise exposure are consistent with his circumstances of service and are competent and credible for purposes of establishing an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Therefore, the Board finds the Veteran has established an in-service event for service connection purposes. 

With respect to a nexus between the current disability and in-service event, the Veteran submitted a December 2013 private treatment record from Dr. L. Grobman.  Dr. Grobman opined that there may be a number of factors contributing to the Veteran's hearing.  He noted that the Veteran's hearing loss was gradual in its downsloping curve and found it was possible that the Veteran had a typical acoustic notch a number of years ago which was no longer seen.  Dr. Grobman reported that factors that could contribute to hearing loss were the natural aging process as well as past exposure to loud sounds.  As such, it was not possible to definitively determine the cause of the Veteran's hearing loss because of the lack of any prior hearing tests for comparison.  According to Dr. Grobman, it was likely that there were a number of contributing factors.  Although it did sound like the Veteran's more recent loud noise exposure was not a major contributing cause, there was still no definitive way to determine if his military noise exposure was a major contributing cause.  Rather, it was more likely one of a number of contributing causes, none of which could specifically be determined.  

Upon review, the Board finds Dr. Grobman's opinion does not provide significant probative value.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010).  Furthermore, applicable regulations provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2015).  Here, the Board finds Dr. Grobman's opinion inconclusive as he stated none of the contributing causes of the Veteran's hearing loss "could specifically be determined," and there was "no definitive way to determine if his military noise exposure was a major contributing cause".

Conversely, the Board assigns significant probative weight to the VA examiner's March 2015 addendum opinion.  After a review of the Veteran's electronic file and with consideration of the Veteran's description of his military noise exposure, his occupational and recreational noise exposure following military service, and his health history, the VA examiner opined that the Veteran's current hearing loss was less likely than not a consequence of his military noise exposure.  The VA examiner found the Veteran's military audiograms did not show evidence of auditory system damage.  Additionally, the VA examiner noted that The Institute of Medicine, National Academy of Sciences, released a report on "Noise and Military Service - Implications for Hearing Loss and Tinnitus" in September 2005.  In discussing "whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure," the Committee concluded that "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur".  Here, the opinion was based on a September 2014 audiological evaluation of the Veteran as well as a review of the Veteran's records.  In addition, the VA examiner specifically commented on the service treatment records, VA treatment records, and lay evidence, in particular citing to the Veteran's reports of his noise exposure during and after service.  Finally, the VA examiner applied outside medical literature to the specific facts of the Veteran's case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the March 2015 addendum opinion deserves highly probative value and is negative to the Veteran's claim.  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno, 6 Vet. App. 469-71.  In addition, as bilateral hearing loss is considered an organic disease of the nervous system for VA purposes, it is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding the onset of his bilateral hearing loss have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  On his September 2008 initial claim, the Veteran asserted that his hearing loss had its onset in 1971.  Dr. Grobman's December 2013 record, however, indicates the Veteran reported a gradual onset of hearing loss, and at the December 2013 hearing, the Veteran testified that he first noticed a significant change in hearing approximately 20 to 25 years prior.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first notation of complaints concerning bilateral hearing loss is found in a VA treatment record dated in October 2008, approximately 37 years following separation from service.  In addition, the Veteran testified that he did not become concerned about his hearing until approximately 1988, 17 years after service.  These prolonged periods without complaints or treatment are evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal hearing reflected on the separation examination, indicates that bilateral hearing loss may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of bilateral hearing loss.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.

Therefore, the Board finds the probative, competent evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 55-56.


ORDER

The Board's March 13, 2014, decision as to the issue of entitlement to service connection for a disability of the upper left extremity is vacated.

Entitlement to service connection for left pronator syndrome is granted. 

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


